Citation Nr: 1210474	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for migraine headaches.

2.  Entitlement to service connection for chronic constipation.

3.  Entitlement to service connection for a throat disability, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION


The Veteran served on active duty from November 1999 to July 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, granted service connection and assigned an initial 0 percent (noncompensable) rating for migraine headaches, effective July 5, 2008, and denied service connection for chronic constipation and for throat disability then characterized as resolved strep throat (claimed as throat pain), to include as due to asbestos exposure.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for migraine headaches, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board's decision addressing the claim for service connection for throat disability is set forth below.  The claim for an initial, compensable rating for migraine headaches, along with the claim for service connection for chronic constipation, is addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Although possible strep throat was noted in service, and the Veteran has asserted continuity of throat pain since service, a recent VA examiner diagnosed resolved strep throat, and there is no competent evidence or opinion even suggesting that the Veteran has, or at any time pertinent to this appeal has had, a chronic throat disability.  


CONCLUSION OF LAW

The criteria for service connection for throat disability, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claim for service connection for disability then characterized as resolved strep throat.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2009 letter-which meets Pelegrini's and Dingess/Hartman's content of notice requirements-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, and the report of an April 2009 VA examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required,

The Board notes that the Veteran was afforded a VA examination in April 2009, but it appears that the VA examiner did not review the claims file in conjunction with the examination.  However, based on examination findings, the VA examiner diagnosed only resolved strep throat.  As the e examiner's review of the claims file would not alter this diagnosis, remand of this claim to correct any deficiency in this regard is unnecessary.  Simply stated, under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For reasons that will be explained below, the Board also finds that there is no duty to obtain a medical opinion in connection with this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has asserted that she has a current throat disability as a result of exposure to asbestos while repairing ships aboard the USS Pearl Harbor during service.  The Board points out that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006). 

In this case, however, the Board finds that further discussion of  the provisions of VA's Adjudication Manual pertaining to asbestos-related cases is unnecessary, inasmuch as a full review of the record-to include the medical evidence and statements by the Veteran-discloses no competent, probative evidence indicating that the Veteran has the chronic throat disability for which service connection is sought.

Service treatment records include a January 2001 chronological record of medical care which reflects the Veteran's complaints of a sore throat for three days and a possible head cold.  The assessment was sore throat, possible strep, and the Veteran was prescribed an antibiotic.  An October 2003 chronological record of medical care reflects a complaint of a sore throat and an assessment of URI.  A December 2003 chronological record of medical care reflects a complaint of a sore throat and an assessment of pharyngitis.  It was noted that the Veteran had a history of sore throats especially around air conditioning units.  A June 2005 report reflects a diagnosis of pharyngitis.  A March 2008 report of medical history reflects a history of multiple throat infections with the most recent one month ago.  However, at that time, the Veteran's condition was stable.

On VA nose, sinus, larynx, and pharynx examination in April 2009, the Veteran presented with complaints of throat pain since 2001.  The Veteran stated that when she first served onboard a ship, she began to develop throat infections that worsened when she was in the shipyards.  She stated that she was treated for strep throat and was prescribed Motrin and throat lozenges.  She stated that she had fifteen or more strep throat infections between 2001 and 2008.  The Veteran stated that she had recently finished a round of Penicillin to treat strep throat and continued to have cervical lymph nodes.  The examiner diagnosed resolved strep throat.

Here, there is no persuasive evidence of record to support a finding that the Veteran has a current throat disability, to include persistent or recurrent symptoms of such disability.  As indicated above, while the Veteran was afforded a VA examination regarding the claim for service connection for a throat disability, no medical opinion regarding the Veteran's claim has been obtained in this case.  On these facts, however, no such opinion is required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, the Veteran has symptoms of throat pain throughout service and presently.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Here, however, the Veteran's assertions of recurrent throat pain -made in connection with a claim for monetary benefits -are not deemed credible indicators of current, chronic throat disability.  As indicated, service treatment records dated in January 2001, October 2003, December 2003, and June 2005 reflect complaints of a sore and treatment for a sore throat, an assessment of URI, and an assessment of pharyngitis.  A March 2008 report of medical history reflects a reported history of multiple throat infections with the most recent one month prior; however, at that time, the Veteran's condition was stable.  Significantly, there are no post-service treatment records that reflect complaints of continuity of symptoms of throat pain, as alleged, or other symptomatology or diagnosis of any throat disability.  Indeed, the April 2009 VA examiner assessed only resolved strep throat-which does not support a finding of current disability-and the appellant has neither presented or nor identified any medical evidence or opinion of currently diagnosed throat disability.  The Board further points out that, even if, arguendo, the Veteran's assertions as to experiencing throat pain were accepted as credible, throat pain, alone, without underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).
the  

In short, there is no competent, probative whatsoever to support a finding that the Veteran currently suffers from any chronic throat disability-much less, one that had its onset during  service. 

Accordingly, in this case, the Veteran's claim for service connection for a throat disability fails to meet the fundamental requirement to obtain a VA medical opinion.  Competent, persuasive evidence simply does not establish that the Veteran has a current throat disability, or persistent or recurrent symptoms of such a disability.

Furthermore, to whatever extent the Veteran attempts to support the claim on the basis of her lay assertions, alone, such attempt must fail.  While the Veteran is certainly competent to report her own symptoms, as indicated above, her current assertions as to continuity of throat symptoms since service are not deemed credible.  Moreover, this claim turns on the f fundamental medical matter of current disability for which a medical diagnosis is required-in other words, a matter (like the matter of medical etiology of diagnosed) within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a throat disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative (i.e., medical) evidence does not even suggest that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for a throat disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a throat disability, to include as due to asbestos exposure, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims that remain on appeal is warranted.

As regards the claim for an initial, compensable rating for the Veteran's service-connected migraine headaches, the record reflects that this disability was most recently evaluated during an April 2009 VA examination.  In her October 2009 NOD, the Veteran reported that she had migraine headaches manifested by prostrating and prolonged attacks productive of severe economic inadaptability.

In view of allegations of worsening of the disability under consideration since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected migraine headaches.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

As regards the claim for service connection for constipation, the Veteran contends that she has chronic constipation that is related to her service.  Service treatment records include reports dated in July 2006 and August 2006 which reflect complaints of constipation.  A January 2007 report reflects a history of constipation after vaginal delivery of twins in March 2006.  A September 2007 private treatment report indicates a complaint and an assessment of constipation.

On VA intestines examination in April 2009, the Veteran complained of constipation since 2006.  A x-ray examination of the Veteran's abdomen and pelvis revealed no radiographic abnormality.  However, the examiner diagnosed her with constipation.  The Board notes that the April 2009 VA examiner did not review the claims file and did not provide an etiology opinion.

The Board points out that, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the Board finds the April 2009 examination inadequate because no medical opinion was provided, a new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a VA neurological and gastrointestinal examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for service connection for chronic constipation and/or the claim for a higher initial rating (as these claims, both emanating from original claims, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and that record before the examiner is complete. the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim for higher rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited above, is appropriate.  The RO's readjudication of the both claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA neurological and gastrointestinal examinations, by appropriate physicians, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each physician  designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should render findings as to the nature, frequency and severity of the Veteran's migraine headaches, and specifically address the frequency of any prostrating attacks.

Gastrointestinal examination - The physician should clearly identify any current  disability(ies) underlying the Veteran's  complaints of chronic constipation.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include complaints of and treatment for constipation in service.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate each claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication) and legal authority. (to include, in connection with the claim for higher rating, consideration of  whether staged rating, pursuant to Fenderson (cited above), is appropriate).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


